______________




                                 05-18-00594-CV
                                                                                          C,



                                                                                                 lAs-cc’
                           No.   -DV- i
                                                                                                 o’>
 Le 9cxsh*q {fri5cr                                        the Q5coun
 Plaintiff                                                                                     I

             v.

 CFwsLi.c
Defendant
                  Mtcw(ou5l,
                                                                                 FILED tN
                                                        Dallas Countv,Texas
                                                                      -          Cow nf Appeals
                                                                                   MAY 2 1 Z018
                                    NOTICE OF APPEAL                                 Lisa Matz
                                                                                 Clerk, 5th District

TO THE HONORABLE JUDGE OF SAW COURT:

      COMES NOW the Defendant, self-represented, and files this Notice of Appeal
from the judgment signed by the Court on        ThH Vl’
                      Defendant, appeals to the Lou-.t OF fy’PaL’3
at Dallas, Texas.

                                                     Renecthifly submitted ci
                                                     (tuB%ttt W1t.2.

                                                     Print Name:   Ltqueska& Wrcr
                                                     Address:3t—9         S.   lnUu-1 Dr.        Ii-pl-’(
                                                      OccU.açflj          7CZ-t(p
                                                     Telephone:     9-ia-2,m-7s10
                                                                Cf OO!u15;&rajn
                                                           S

                                 CERTIFICATE OF SERVICE
                                  C
      i.L±g                                                 -



               U S[ti,l_I.4 l.&Xut r, Defendant, do hereby certi& that a true and correct copy
of the foregohg has been mailed, certified mail, return receipt ?g9sch to C-KaAe
                               for Plaintiff, at t- qg gfj. if etthj           b&ttcj-,
         oathis the ‘1 I      day of


                                                        Sianati

                                                         j’qLctaL& LAkiscr
                                                        Print Nae